DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 13 and 14 have been added in the amendment mailed 16 June 2022
Claims 1, 3-7, and 9-14 are pending. 
Claims 1, 3-7, and 9-14 are rejected, grounds follow.
THIS OFFICE ACTION IS FINAL, see additional information at the conclusion of this action.

Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/JP2018/021006 is acknowledged.

Response to Arguments
Applicant's arguments filed 16 June 2022, see Remarks pages 8-11 regarding the 35 USC 101 rejection of claims 1-12 have been fully considered but they are not persuasive. While Examiner acknowledges that there may be one or more embodiments of the claim which are of sufficient complexity that they cannot be practicably performed in the human mind, or with the aid of pen and paper (see MPEP 2106.04(a)(2).III) it is examiner’s position that the claims as presently presented broadly and at a high level of generality, such that they could practicably be performed in the human mind. (see MPEP 2106.04(a)(2).III.A ) A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter, and should be rejected under 35 USC 101 (see MPEP 2106.03.II); Accordingly the rejection is maintained. 

Applicant's arguments see Remarks pages 12-16 have been fully considered and are persuasive. Examiner concurs that the prior art references of record do not appear to teach or fairly suggest the use of discrete symbols; and accordingly the rejection has been withdrawn. However, upon further consideration, a new rejection further in view of Bowling et al., has been made. See below for detailed rejection. 


In the interests of clarity of the record, Examiner notes that the following lines of argument were not persuasive: 1) That Martinez fails to suggest certain features of the overall disclosure: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the intervals must be of variable length; that the classifier must not obtain its reference classes by comparison to historical data; that, despite characterization as a ‘classification’ scheme by Martinez itself, that “a reduction in dimensionality” is not a classification; that the classifier must be generated via unsupervised learning) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Examiner suggests that an interview to discuss the features relied upon in argumentation may be beneficial in advancing prosecution of the application, and an after-final interview would be granted for this purpose.

Examiner notes for clarity of the record that although applicant has pointed to [0052] as providing support for the amended feature “the classes being identified by discrete symbols from each other”, Examiner was unable to find support for the amended limitation “the classes being identified by discrete symbols from each other” in the original disclosure (Examiner also notes the excerpt in the remarks does not match paragraph [0052] of the (English language) specification); necessitating a new matter rejection. Examiner notes that the rejection may be overcome by particularly pointing out the support in the original disclosure, providing an explanation of and correction of any translation discrepancies between the original disclosure and the parent foreign application which has been incorporated by reference; or canceling the subject matter from the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1 and 12, Examiner is unable to find adequate support for the amended limitation “the classes being identified by discrete symbols from each other” in the original disclosure. Applicant points to paragraph [0052] as support, however, there is no description in paragraph [0052] of classes being identified by discrete symbols, and examiner was not able to locate support elsewhere in the disclosure, Examiner also notes that Applicant may rely on the original foreign document, in the event that there was an error in the translation. (see MPEP 2163.07.II)

Regarding Claims 3-7, 9-11, and 13-14, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determin[ing] a plurality of intervals obtained by temporally dividing each of the sensor data sequences based on the sensor values included in the sensor data sequences, determin[ing] classes of the intervals, each of the classes indicating a type of temporal variations in the sensor values included in one of the intervals, the classes being identified by discrete symbols from each other, and generat[ing] a plurality of first class data sequences for each of the sensor data sequences, each of the first class data sequences indicating the intervals and the classes of the sensor data sequence;” “associat[ing] the intervals having an identical class and corresponding to each other, with each other, among the plurality of first class data sequences, based on the plurality of first class data sequences;” “calculating characteristic values of the intervals associated with each other”; “determin[ing] based on characteristic values of the intervals, whether the actions of the working subject in the intervals should be improved”; and “generat[ing] a plurality of standard patterns based on the plurality of sensor data sequences, each of the standard patterns indicating standard temporal variations in the sensor values included in each of the intervals, the standard patterns corresponding to the plurality of classes, respectively” and “generat[ing] the plurality of first class data sequences using the plurality of standard patterns” (Claim 1) which is a mental process involving an observation, evaluation, judgment, and/or opinion. Notwithstanding the implementation of the abstract idea by a computer, the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).(see MPEP 2106.04(a)(2)(III).) 

This judicial exception is not integrated into a practical application because while Claim 1 recites the additional elements of “a sensor data input device”; “a class data generator”; “a class data linker”; and “a determiner”; the elements are not evidence of integration into a practical application because the additional elements are insignificant extra-solution activity such as necessary data gathering (see MPEP 2106.05(g)) to carry out the abstract idea, and mere instructions to implement the abstract idea on a general purpose computer, (see for example, Instant Application paragraphs [0066] and [0067] which recite that the various above noted functions may be implemented as software operating on a general purpose central processing unit.) and fail to recite sufficient details of how a solution to a problem is to be accomplished (see MPEP 2106.05(b)(I)).

When viewed as a whole, the claim appears to recite general purpose computer(s) performing an observation, evaluation, judgement and/or opinion, practically performable in the human mind, recited at a high level of generality such as to amount to no more than general instructions to apply the abstract idea by application of a general-purpose computer (i.e., not a particular machine) which is not evidence of integration into a practical application.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respects to integration of the abstract idea into a practical application, the additional elements are insignificant extra-solution activity such as mere data gathering and mere instructions to apply the exception using generic computer components; and recites activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”) and the recitation of outputting the recommendation on a display is mere extrasolution activity which is so broadly claimed as to fail to recite sufficient details of how a solution to a problem is accomplished; amounting to no more than an instruction to ‘apply’ the abstract idea. (see MPEP 2106.05(f))..

Regarding Independent Claim 12, this claim recites substantively the same abstract idea identified in the treatment of claim 1 above; and recites substantively similar additional elements (a processing circuit which performs the abstract idea) and is ineligible for the same reasons as those indicated in the analysis of claim 1 above.


Regarding Dependent Claim 3, the additional element of perform[ing] machine learning using the plurality of sensor data sequences is so broadly claimed as to amount to no more than mere instructions to apply a general purpose computing algorithm using a general purpose computer, and does not evidence integration into a practical application (see MPEP 2106.05(b)(II)). The additional element is not sufficient to rise to a level of significantly more because the application of machine learning to image analysis is well-understood, routine, and/or conventional application of general purpose computing, as evidenced by, e.g., Liew – Gender Classification: A Convolutional Neural Network Approach (2016) which characterizes machine learning applied to images as a conventional algorithm for pattern recognition in images. (see also MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”)).

Regarding Dependent Claim 4, the additional limitations of “generat[ing] initial values of a plurality of second class data sequences for each of the sensor data sequences, each of the second class data sequences indicating the intervals and the classes of the sensor data sequence;” “generat[ing] the plurality of standard patterns based on the plurality of sensor data sequences and the plurality of second class data sequences”; “generat[ing] a plurality of third class data sequences for each of the sensor data sequences using the plurality of standard patterns, each of the third class data sequences indicating the intervals and the classes of the sensor data sequence”; “update[ing] the second class data sequences with the third class data sequences when the third class data sequences do not satisfy a predetermined evaluation criterion”; “generat[ing] the third class data sequences as the first class data sequences when the third class data sequences satisfy the evaluation criterion” and repeating those steps until the third class data satisfy the evaluation criterion are further observations, evaluations, judgments and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

The additional elements recited in the claim of a “first classifier”, “standard pattern generator”, “second classifier” and “class data evaluator” amount to no more than mere instructions to implement the abstract idea on a general purpose computer, (see for example, Instant Application paragraphs [0066] and [0067] which recite that the various above noted functions may be implemented as software operating on a general purpose central processing unit.) and fail to recite sufficient details of how a solution to a problem is to be accomplished (see MPEP 2106.05(b)(I)). the additional elements are insignificant extra-solution activity such as mere data gathering and mere instructions to apply the exception using generic computer components; and recites activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”) and the recitation of outputting the recommendation on a display is mere extrasolution activity which is so broadly claimed as to fail to recite sufficient details of how a solution to a problem is accomplished; amounting to no more than an instruction to ‘apply’ the abstract idea. (see MPEP 2106.05(f)).

Regarding dependent Claim 5, the additional limitations of “divid[ing] each of the sensor data sequences to a plurality of intervals, the number of which is equal to the number of the classes, and which have lengths equal to each other”; “classify[ing], for each of the sensor data sequences, the plurality of intervals obtained by dividing the sensor data sequence to the plurality of classes based on a temporal order of the intervals”; and “generat[ing] the initial values of the plurality of second class data sequences” are further observations, evaluations, judgments and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Claim 6, the additional limitations of “calculat[ing] a degree of similarity between the third class data sequences and the second class data sequences,” and “when the degree of similarity is higher than a first threshold, … determin[ing] that the third class data sequences satisfy the evaluation criterion” are further observations, evaluations, judgments and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Claim 7, the additional limitation of “generat[ing] the standard patterns as probability distributions of the sensor values at respective moments” is a further observation, evaluation, judgment and/or opinion practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Claim 9, the additional limitation of “calculat[ing] a count value indicating a number of the intervals associated with each other… as the characteristic value of the intervals”; and “when there is an interval having the count value lower than a second threshold, … determin[ing] that the actions of the working subject in the interval should be improved” are further observations, evaluations, judgments and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 10, the additional limitation “calculate[ing] a variation coefficient indicating variations in a length of the intervals associated with each other … as the characteristic values of the intervals” and “when there is an interval having the variation coefficient higher than a third threshold, … determin[ing] that the actions of the working subject in the interval should be improved” are further observations, evaluations, judgments and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.


Regarding Dependent Claim 11, the additional limitation of “calculat[ing] characteristic values of the intervals, based on the intervals associated with each other,… and based on the mode.” is further observation, evaluation, judgment and/or opinion practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

The additional feature of “a mode input device that inputs a mode of the work” amount to no more than mere instructions to implement the abstract idea on a general purpose computer, (see for example, Instant Application paragraphs [0066] and [0067] which recite that the various above noted functions may be implemented as software operating on a general purpose central processing unit.) and fail to recite sufficient details of how a solution to a problem is to be accomplished (see MPEP 2106.05(b)(I)). the additional elements are insignificant extra-solution activity such as mere data gathering and mere instructions to apply the exception using generic computer components; and recites activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”) and the recitation of outputting the recommendation on a display is mere extrasolution activity which is so broadly claimed as to fail to recite sufficient details of how a solution to a problem is accomplished; amounting to no more than an instruction to ‘apply’ the abstract idea. (see MPEP 2106.05(f)).

Regarding Claim 13, the additional element of “the sensor” wherein the sensor “includes a three-dimensional acceleration sensor” is not evidence of integration into a practical application because the additional elements are insignificant extra-solution activity such as necessary data gathering (see MPEP 2106.05(g)) to carry out the abstract idea, and mere instructions to implement the abstract idea on a general purpose computer, (see for example, Instant Application paragraphs [0066] and [0067] which recite that the various above noted functions may be implemented as software operating on a general purpose central processing unit.) and fail to recite sufficient details of how a solution to a problem is to be accomplished (see MPEP 2106.05(b)(I)). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respects to integration of the abstract idea into a practical application, the additional elements are insignificant extra-solution activity such as mere data gathering and mere instructions to apply the exception using generic computer components; and recites activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”)

Regarding Claim 14, the additional element of “detect[ing] the sensor data sequences” wherein the data sequences may be “a state of the working subject while the working subject is performing the work, and the state of the working subject including at least one of a position of a hand, a position of a head, an angle of a joint, a heart rate, and a respiration rate” is not evidence of integration into a practical application because the additional elements are insignificant extra-solution activity such as necessary data gathering (see MPEP 2106.05(g)) to carry out the abstract idea, and mere instructions to implement the abstract idea on a general purpose computer, (see for example, Instant Application paragraphs [0066] and [0067] which recite that the various above noted functions may be implemented as software operating on a general purpose central processing unit.) and fail to recite sufficient details of how a solution to a problem is to be accomplished (see MPEP 2106.05(b)(I)). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respects to integration of the abstract idea into a practical application, the additional elements are insignificant extra-solution activity such as mere data gathering and mere instructions to apply the exception using generic computer components; and recites activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al., US Pg-Pub 2019/0164110 (hereafter SHIRAISHI) in view of Martinez, European Patent Application EP 2172820 (citations to machine translation courtesy Google Patents; hereafter MARTINEZ) further in view of Bowling et al., US Pg-Pub 2019/0244112 (hereafter BOWLING).

 
Regarding Claim 1, SHIRAISHI teaches:
A work analysis apparatus (see e.g. fig. 1)  for analyzing a work including a series of actions performed by a working subject, ([0037] “images of the work situations of workers”) the work analysis apparatus comprising processing circuitry ([0035] at least “A CPU 11 provided in the worker management device 1 according to this embodiment serves as a processor for executing overall control of the worker management device 1.”; and processor 101; see [0065]) configured as: 
a sensor data input device (fig. 1, “image capturing device 60”) that obtains a plurality of sensor data sequences, ([0037] “Image capturing device 60 is mainly used to capture images of the work situations of workers”; [0048] “state of the worker, may be constituted by … series of values obtained by sampling values that vary over a predetermined period of time at predetermined period intervals”)
each of the sensor data sequences ([0047] “acquir[ing] the worker external state data S1 … from image analysis unit 32 (attached to capturing device 60, see fig. 1.) indicating time-series sensor values generated by measuring a work of the working subject using a sensor, (e.g. [0048] “data indicating external actions by the worker (the manner in which the worker is acting, the manner in which the hands of the worker are outstretched, positional relationships of the hands, head, and torso relative to the manufacturing machine 70, the length of time the hands, head, and torso are held still, and so on), the operating history of the worker in relation to the manufacturing machine 70, the time of the observation, and so on.)
the sensor data sequences being generated corresponding to repetitions of the work when the working subject repeatedly performs the work a plurality of times; ([0052] “During learning by the learning unit 110, a plurality of learning cycles are preferably executed on the basis of data obtained respectively from the situations in which a plurality of workers are working. By implementing these learning cycles repeatedly…”)
a class data linker that associates the intervals having an identical class and corresponding to each other, with each other, among the plurality of first class data sequences, based on the plurality of first class data sequences; ([0052] “the learning unit 110 gradually interprets the relationship between the worker status data L1 and the worker external state data S1 and manufacturing machine state data S2 while advancing the learning process, and using a learned model acquired as a result, the learning unit 110 can interpret the correlation between the worker status data L1 and the worker external state data S1 and manufacturing machine state data S2.”)
and a determiner that calculates characteristic values of the intervals associated with each other by the class data linker, ([0053] “The estimation result output unit 122 estimates the worker status of each worker from the external state of the worker and the state of the manufacturing machine 70 on the basis of the learning result (the learned model) acquired by the learning unit 110, and outputs the estimated worker status of the worker.”)
and the determiner is further configured to determine, based on characteristic values of the intervals, whether the actions of the working subject in the intervals should be improved (SHIRAISHI [0084] “For example, when it is estimated on the basis of the second learning unit 116 that the experience level of the worker is low and estimated on the basis of the first learning unit 110 that the worker is performing screw maintenance without wearing equipment, the estimation result output unit 122 may add information to the estimation result indicating that the worker requires training.”)



SHIRAISHI differs from the claimed invention in that:
SHIRAISHI does not clearly teach: a class data generator that determines a plurality of intervals obtained by temporally dividing each of the sensor data sequences based on the sensor values included in the sensor data sequences, 
determines classes of the intervals, each of the classes indicating a type of temporal variations in the sensor values included in one of the intervals, 
the classes being identified by discrete symbols from each other
and generates a plurality of first class data sequences for each of the sensor data sequences, each of the first class data sequences indicating the intervals and the classes of the sensor data sequence; 
wherein the class data generator generates a plurality of standard patterns based on the plurality of sensor data sequences, each of the standard patterns indicating standard temporal variations in the sensor values included in each of the intervals, 
the standard patterns corresponding to the plurality of classes, respectively, and wherein the class data generator generates the plurality of first class data sequences using the plurality of standard patterns.

However, MARTINEZ teaches a computerized pattern recognition system for determining classification similarity of sensor data which temporally divides the sensor data sequences into a plurality of intervals (MARTINEZ [0015] “this purpose, a time series pattern is divided into sections of equal size and the mean values of the samples located within the individual sections are calculated in each case.”) and then classifies those intervals based on temporal variations within the intervals ([0015] “The sequencing of these mean values then represents a dimensionally reduced approximation of the time series pattern.”;) to generate a plurality of data sequences indicated by a shared classification similarity ( [0012] “In the threshold value discrimination, the height of the distance threshold indicates the maximum tolerable sample-related expression differences of the time series pattern to be examined relative to the reference pattern, so that the user can influence the deviations still to be classified as similar by varying this threshold value.”) including generating a plurality of standard patterns based on the plurality of sensor data sequences, ([0038] “The recognition of similar scenarios within a process data history thus requires the search for time series excerpts of a meaning and their reliable assignment into an equivalence class. In this case, the scenario Q to be recognized by the user is defined in advance of the scenario search, so that the pattern recognition system can fall back on a learning sample.” nb. that is, a user can provide a template which is used to identify a reference pattern in the sensor data sequence history as the learning sample.) which indicate standard temporal variations in the sensor values included in each of the intervals, ([0038] “feature-based criteria are first of all determined formulated by means of which a comparison between two series of time series is possible and thus a statement about belonging to a common meaning class can be made.” see e.g. [0042]-[0047] describing the feature extraction and similarity comparison between a standard pattern Q and sample C.) the standard patterns corresponding to the plurality of classes, respectively, ([0038] “The recognition of similar scenarios within a process data history thus requires the search for time series excerpts of a meaning and their reliable assignment into an equivalence class”) and generates the plurality of first class data sequences using the plurality of standard patterns. ([0038] “Accordingly, it requires the definition of a similarity function, which gives a direct measure of similarity between two time series. It can be defined, for example, via the interval [0,1], so that the value 0 corresponds to the fundamental difference between two time series and the value 1 identifies two time series as identical”)

MARTINEZ is analogous because it is reasonably pertinent to same problem confronted by the inventor of how to reduce complexity of time series sensor data in order to detect similarities between samples of time series data. 

One of ordinary skill in the art before the effective filing date of the application could augment the machine learning techniques of SHIRAISHI by applying the data generation techniques of MARTINEZ to parameterize the time series sensor data with mean values for similarity comparison between time series, as suggested by MARTINEZ.

One of ordinary skill in the art before the effective filing date of the application could have made this modification in order to improve similarity recognition in the face of small variations in temporal exactness between samples, as suggested by MARTINEZ ([0010] “the calculation of the distance measure of the dynamic distortion allows the consideration of non-linear temporal deformation in the context of similarity detection .. For this purpose, a distortion function is calculated, which indicates the optimal assignment of the individual segments of the time series pattern to the reference pattern … [which] allows the user-side parameterization of the maximum time tolerance with regard to non-linear temporal deformations”)

and BOWLING teaches that classes in a classifier may be identified by discrete symbols (see BOWLING [0011] “wherein the function maps the observed sensory sequence information into a fixed set of discrete classes; … (4) apply a context tree weighting algorithm to an alphabet resulting from the fixed set of discrete classes … map observed sequence information from the plurality of history windows to symbols”) in order to enable mapping the classes to a tree weighting algorithm, which is known to be useful in predicting discrete sequences (see BOWLING [0003]).

BOWLING is analogous because it is reasonably pertinent to same problem confronted by the inventor of how to predict discrete sequences. 

One of ordinary skill in the art could have modified the teachings of SIRAISHI and MARTINEZ to map the classes to discrete symbols which differ, in order to apply context tree weighting algorithms, which are known to be applicable to predicting discrete sequences, as suggested by BOWLING.

One of ordinary skill in the art could have made this modification in order to apply context tree weighting algorithms to the output prediction of the classifier, as suggested by BOWLING ([0003] “Learning of sequential data is a fundamental task and a challenge in machine learning. Context tree Weighting is a type of lossless compression that has found application in the prediction of discrete sequences.)
Regarding Claim 3, the combination of SHIRAISHI, MARTINEZ, and BOWLING teaches all of the limitations of parent Claim 1,
SHIRAISHI further teaches:
wherein the class data generator performs machine learning using the plurality of sensor data sequences,  (the apparatus of SHIRAISHI applies Machine learning techniques for feature-extraction, see e.g. [0065] “This machine learning method is a machine learning method for learning an estimate of the current status of the worker”)
MARTINEZ further teaches:
generates the plurality of standard patterns so as to satisfy a predetermined evaluation criterion. ([0038] “In this case, the scenario Q to be recognized by the user is defined in advance of the scenario search,”)

MARTINEZ is analogous because it is reasonably pertinent to same problem confronted by the inventor of how to reduce complexity of time series sensor data in order to detect similarities between samples of time series data. 

One of ordinary skill in the art before the effective filing date of the application could augment the machine learning techniques of SHIRAISHI by applying the data generation techniques of MARTINEZ to parameterize the time series sensor data with mean values for similarity comparison between time series, as suggested by MARTINEZ.

One of ordinary skill in the art before the effective filing date of the application could have made this modification in order to improve similarity recognition in the face of small variations in temporal exactness between samples, as suggested by MARTINEZ ([0010] “the calculation of the distance measure of the dynamic distortion allows the consideration of non-linear temporal deformation in the context of similarity detection .. For this purpose, a distortion function is calculated, which indicates the optimal assignment of the individual segments of the time series pattern to the reference pattern … [which] allows the user-side parameterization of the maximum time tolerance with regard to non-linear temporal deformations”)

Regarding Claim 11, the combination of SHIRAISHI, MARTINEZ, and BOWLING teaches all of the limitations of parent claim 1,
SHIRAISHI further teaches:
comprising a mode input device (fig. 1 “Input device 40”) that inputs a mode of the work,  (SHIRAISHI [0050] “the label data acquisition unit 108 acquires worker status data L1 indicating the current status of the worker, as the label data L, on the basis of input by a manager or the like into the input device 40.”)
wherein the determiner calculates characteristic values of the intervals, based on the intervals associated with each other by the class data linker, and based on the mode. ([0052] “using a learned model acquired as a result, the learning unit 110 can interpret the correlation between the worker status data L1 and the worker external state data S1 and manufacturing machine state data S2.”)
Regarding Claim 12, SHIRAISHI teaches:
A work analysis apparatus (see e.g. fig. 1)  for analyzing a work including a series of actions performed by a working subject, ([0037] “images of the work situations of workers”) the work analysis apparatus comprising at least one processing circuit ([0035] at least “A CPU 11 provided in the worker management device 1 according to this embodiment serves as a processor for executing overall control of the worker management device 1.”; and processor 101; see [0065]) configured to executing steps of: 
obtaining a plurality of sensor (fig. 1, “image capturing device 60”) data sequences, ([0037] “Image capturing device 60 is mainly used to capture images of the work situations of workers”; [0048] “state of the worker, may be constituted by … series of values obtained by sampling values that vary over a predetermined period of time at predetermined period intervals”)
 each of the sensor data sequences ([0047] “acquir[ing] the worker external state data S1 … from image analysis unit 32 (attached to capturing device 60, see fig. 1.) indicating time-series sensor values generated by measuring a work of the working subject using a sensor, (e.g. [0048] “data indicating external actions by the worker (the manner in which the worker is acting, the manner in which the hands of the worker are outstretched, positional relationships of the hands, head, and torso relative to the manufacturing machine 70, the length of time the hands, head, and torso are held still, and so on), the operating history of the worker in relation to the manufacturing machine 70, the time of the observation, and so on.)
the sensor data sequences being generated corresponding to repetitions of the work when the working subject repeatedly performs the work a plurality of times, ([0052] “During learning by the learning unit 110, a plurality of learning cycles are preferably executed on the basis of data obtained respectively from the situations in which a plurality of workers are working. By implementing these learning cycles repeatedly…”)
associating the intervals having an identical class and corresponding to each other, with each other, among the plurality of first class data sequences, based on the plurality of first class data sequences, ([0052] “the learning unit 110 gradually interprets the relationship between the worker status data L1 and the worker external state data S1 and manufacturing machine state data S2 while advancing the learning process, and using a learned model acquired as a result, the learning unit 110 can interpret the correlation between the worker status data L1 and the worker external state data S1 and manufacturing machine state data S2.”)
and calculating characteristic values of the intervals associated with each other ([0053] “The estimation result output unit 122 estimates the worker status of each worker from the external state of the worker and the state of the manufacturing machine 70 on the basis of the learning result (the learned model) acquired by the learning unit 110, and outputs the estimated worker status of the worker.”)
and the determiner is further configured to determine, based on characteristic values of the intervals, whether the actions of the working subject in the intervals should be improved (SHIRAISHI [0084] “For example, when it is estimated on the basis of the second learning unit 116 that the experience level of the worker is low and estimated on the basis of the first learning unit 110 that the worker is performing screw maintenance without wearing equipment, the estimation result output unit 122 may add information to the estimation result indicating that the worker requires training.”)



SHIRAISHI differs from the claimed invention in that:
SHIRAISHI does not clearly teach: determining a plurality of intervals obtained by temporally dividing each of the sensor data sequences based on the sensor values included in the sensor data sequences, 
determining classes of the intervals, each of the classes indicating a type of temporal variations in the sensor values included in one of the intervals, 
the classes being identified by discrete symbols from each other
generating a plurality of first class data sequences for each of the sensor data sequences, each of the first class data sequences indicating the intervals and the classes of the sensor data sequence,
wherein the class data generator generates a plurality of standard patterns based on the plurality of sensor data sequences, each of the standard patterns indicating standard temporal variations in the sensor values included in each of the intervals, 
the standard patterns corresponding to the plurality of classes, respectively, and wherein the class data generator generates the plurality of first class data sequences using the plurality of standard patterns.


However, MARTINEZ teaches a computerized pattern recognition system for determining classification similarity of sensor data which temporally divides the sensor data sequences into a plurality of intervals (MARTINEZ [0015] “this purpose, a time series pattern is divided into sections of equal size and the mean values of the samples located within the individual sections are calculated in each case.”) and then classifies those intervals based on temporal variations within the intervals ([0015] “The sequencing of these mean values then represents a dimensionally reduced approximation of the time series pattern.”;) to generate a plurality of data sequences indicated by a shared classification similarity ( [0012] “In the threshold value discrimination, the height of the distance threshold indicates the maximum tolerable sample-related expression differences of the time series pattern to be examined relative to the reference pattern, so that the user can influence the deviations still to be classified as similar by varying this threshold value.”) including generating a plurality of standard patterns based on the plurality of sensor data sequences, ([0038] “The recognition of similar scenarios within a process data history thus requires the search for time series excerpts of a meaning and their reliable assignment into an equivalence class. In this case, the scenario Q to be recognized by the user is defined in advance of the scenario search, so that the pattern recognition system can fall back on a learning sample.” nb. that is, a user can provide a template which is used to identify a reference pattern in the sensor data sequence history as the learning sample.) which indicate standard temporal variations in the sensor values included in each of the intervals, ([0038] “feature-based criteria are first of all determined formulated by means of which a comparison between two series of time series is possible and thus a statement about belonging to a common meaning class can be made.” see e.g. [0042]-[0047] describing the feature extraction and similarity comparison between a standard pattern Q and sample C.) the standard patterns corresponding to the plurality of classes, respectively, ([0038] “The recognition of similar scenarios within a process data history thus requires the search for time series excerpts of a meaning and their reliable assignment into an equivalence class”) and generates the plurality of first class data sequences using the plurality of standard patterns. ([0038] “Accordingly, it requires the definition of a similarity function, which gives a direct measure of similarity between two time series. It can be defined, for example, via the interval [0,1], so that the value 0 corresponds to the fundamental difference between two time series and the value 1 identifies two time series as identical”)


MARTINEZ is analogous because it is reasonably pertinent to same problem confronted by the inventor of how to reduce complexity of time series sensor data in order to detect similarities between samples of time series data. 

One of ordinary skill in the art before the effective filing date of the application could augment the machine learning techniques of SHIRAISHI by applying the data generation techniques of MARTINEZ to parameterize the time series sensor data with mean values for similarity comparison between time series, as suggested by MARTINEZ.

One of ordinary skill in the art before the effective filing date of the application could have made this modification in order to improve similarity recognition in the face of small variations in temporal exactness between samples, as suggested by MARTINEZ ([0010] “the calculation of the distance measure of the dynamic distortion allows the consideration of non-linear temporal deformation in the context of similarity detection .. For this purpose, a distortion function is calculated, which indicates the optimal assignment of the individual segments of the time series pattern to the reference pattern … [which] allows the user-side parameterization of the maximum time tolerance with regard to non-linear temporal deformations”)

and BOWLING teaches that classes in a classifier may be identified by discrete symbols (see BOWLING [0011] “wherein the function maps the observed sensory sequence information into a fixed set of discrete classes; … (4) apply a context tree weighting algorithm to an alphabet resulting from the fixed set of discrete classes … map observed sequence information from the plurality of history windows to symbols”) in order to enable mapping the classes to a tree weighting algorithm, which is known to be useful in predicting discrete sequences (see BOWLING [0003]).

BOWLING is analogous because it is reasonably pertinent to same problem confronted by the inventor of how to predict discrete sequences. 

One of ordinary skill in the art could have modified the teachings of SIRAISHI and MARTINEZ to map the classes to discrete symbols which differ, in order to apply context tree weighting algorithms, which are known to be applicable to predicting discrete sequences, as suggested by BOWLING.

One of ordinary skill in the art could have made this modification in order to apply context tree weighting algorithms to the output prediction of the classifier, as suggested by BOWLING ([0003] “Learning of sequential data is a fundamental task and a challenge in machine learning. Context tree Weighting is a type of lossless compression that has found application in the prediction of discrete sequences.)

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIRAISHI in view of MARTINEZ in view of BOWLING, further in view of Shimizu, Japanese Patent Application JP 2018-019278 A (hereafter SHIMIZU; citations to machine translation courtesy USPTO STIC/Clarivate Analytics).

Regarding Claim 13, the combination of SHIRAISHI, MARTINEZ, and BOWLING teach all of the limitations of parent claim 1;
The combination differs from the claimed invention in that:
None of the references clearly articulate wherein the sensor includes a three-dimensional acceleration sensor.  

However, SHIMIZU teaches that three-dimensional acceleration sensors may be used to track the posture and position of a worker in a work environment, (Page 2 “The wearable devices 103a and 103b have a function of measuring the position , orientation, and movement of the field workers 102a and 102b wearing the wearable devices 103a and 103b. In the present embodiment, the wearable devices 103a and 103b include at least a three-dimensional acceleration sensor, a geomagnetic sensor, and a GPS (Global Positioning System). The three-dimensional acceleration sensor measures the movement of the wearable devices 103a and 103b (the heads (field of view) of the field workers 102a and 102b).

SHIMIZU is analogous art because it is reasonably pertinent to the problem confronted by applicant of how to monitor the posture of a worker carrying out a work. 

One of ordinary skill in the art before the effective filing date of the application could have modified the teaching of SHIRAISHI to include a three-dimensional acceleration sensor for worker position and posture tracking, as suggested by SHIMIZU.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to monitor the posture of the worker while carrying out the work (Page 6 “When the wearable device 103 is a spectacle-type device, the field worker wears the wearable device 103 on the head. In this case, the posture measurement unit 701 measures the posture of the head (near the eyes). )

Regarding Claim 14, the combination of SHIRAISHI, MARTINEZ, BOWLING, and SHIMIZU teaches all of the limitations of parent claim 13,
SHIMIZU further teaches:
the sensor is configured to detect, as the sensor data sequences, a state of the working subject while the working subject is performing the work, (Page 6 “The sensor management unit 703 controls the posture measurement unit 701 and the position measurement unit 702, and via the communication unit 704, the worker arrangement information(identification information of the wearable device 103 and the position, movement, and orientation ofthe on-site worker) Information) is periodically transmitted to the monitoring server 106.”) and the state of the working subject including at least one of a position of a hand, a position of a head, an angle of a joint, a heart rate, and a respiration rate. (page 2 “the wearable devices 103a and 103b include at least a three-dimensional acceleration sensor, a geomagnetic sensor, and a GPS (Global Positioning System). The three-dimensional acceleration sensor measures the movement of the wearable devices 103a and 103b (the heads (field of view) of the field workers 102a and 102b).” Page 6 “When the wearable device 103 is a spectacle-type device, the field worker wears the wearable device 103 on the head. In this case, the posture measurement unit 701 measures the posture of the head (near the eyes).”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119